
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.74


AMENDMENT NO. 1
TO
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
HORIZON GROUP PROPERTIES, L.P.

        THIS AMENDMENT NO. 1 (this "Amendment") to the Amended and Restated
Agreement of Limited Partnership of Horizon Group Properties, L.P. (the
"Partnership") is hereby entered into on this 27th day of December, 2002 by
Horizon Group Properties, Inc., a Maryland corporation, the sole general partner
of the Partnership (the "General Partner").

R E C I T A L S:

        WHEREAS, the General Partner and the limited partners identified therein
are parties to that certain Amended and Restated Agreement of Limited
Partnership of Horizon Group Properties, L.P. dated June            , 1998 (the
"Partnership Agreement"); and

        WHEREAS, the General Partner desires to amend the Partnership Agreement
in accordance with the terms of this Amendment.

        NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto hereby agree as follows:

        Section 1.    (a)    Section 4.3B is hereby deleted in its entirety and
in its place the following is hereby inserted:

        "B.    General Partner Loans.    The General Partner may enter into a
Funding Debt, including, without limitation, a Funding Debt that is convertible
into Common Shares, and lend to the Partnership the net proceeds received by the
Partnership from such Funding Debt or funds from any other source (a "General
Partner Loan"); provided, however, that the General Partner shall not be
obligated to make a General Partner Loan to the Partnership in a manner that
would be inconsistent with the General Partner's ability to remain qualified as
a REIT or would trigger any indemnity obligation on the part of the General
Partner or the Partnership. If the General Partner enters into such a Funding
Debt, the General Partner Loan will consist of the net proceeds from such
Funding Debt and will be on comparable terms and conditions, including interest
rate, repayment schedule and costs and expenses, as shall be applicable with
respect to or incurred in connection with such Funding Debt. If the General
Partner makes a General Partner Loan with funds from a source other than a
Funding Debt, the General Partner Loan will be on commercially reasonable terms
and conditions based on the facts and circumstances at the time such General
Partner Loan is made."

(b)The following is hereby inserted after Section 4.3D.:

        "E.    Sale of Units by the General Partner.    The General Partner may
sell Units it owns. In connection with such sale, the General Partner may elect
to convert the Units sold from General Partner Units to Limited Partner Units.
The General Partner may, but is not obligated to, make a Capital Contribution of
the net proceeds from the sale of such Units and receive Units from the
Partnership with rights, preferences and terms corresponding to such Units sold.
The General Partner may, but is not obligated to, make a General Partner Loan of
some or all of the net proceeds from such sale subject to the provisions of
Section 4.3.B hereof. Any sale of Units by the General Partner shall be subject
to the provisions of Section 11.2 hereof.

1

--------------------------------------------------------------------------------

        Section 2.    This Amendment may be executed in counterparts with each
such counterpart considered an original and all such counterparts constituting
one and the same document. THE TERMS OF THIS AMENDMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE (EXCLUSIVE OF ANY RULES AS TO CONFLICT OF LAWS) AND THE LAWS OF THE
UNITED STATES APPLICABLE THEREIN. Except as specifically amended hereby, the
Partnership Agreement remains in full force and effect.

[signature page follows]

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

  HORIZON GROUP PROPERTIES, INC.
 
By:
 
/s/  GARY J. SKOIEN      

--------------------------------------------------------------------------------

Gary J. Skoien
Chairman and Chief Executive Officer

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.74

